      Case 2:20-cr-00040-MHT-JTA Document 19 Filed 04/29/20 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )     CRIMINAL ACTION NO.
                 v.                   )         2:20cr40-MHT
                                      )             (WO)
AARON CHRISTOPHER NORTH               )

                           OPINION AND ORDER

      This case is before the court on defendant Aaron

Christopher North’s motion to continue his trial.                          For

the    reasons     set   forth     below,    the    court    finds        that

North’s trial, now set for May 11, 2020, should be

continued pursuant to 18 U.S.C. § 3161(h).

      While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited     by   the    requirements      of    the   Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:

            “In any case in which a plea of not
            guilty is entered, the trial of a
            defendant charged in an information or
            indictment with the commission of an
            offense shall commence within seventy
            days from the filing date (and making
            public)   of    the   information   or
     Case 2:20-cr-00040-MHT-JTA Document 19 Filed 04/29/20 Page 2 of 4



            indictment, or from the date the
            defendant   has   appeared  before   a
            judicial officer of the court in which
            such charge is pending, whichever date
            last occurs.”

§ 3161(c)(1).            The Act excludes any continuance based

on “findings that the ends of justice served by taking

such action outweigh the best interest of the public

and the defendant in a speedy trial.”                    § 3161(h)(7)(A).

In granting such a continuance, the court may consider,

among other factors, whether the failure to grant the

continuance “would deny counsel for the defendant ...

reasonable        time    necessary    for   effective          preparation,

taking     into    account     the    exercise      of    due    diligence.”

§ 3161(h)(7)(B)(iv).

     The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and North in a speedy trial.

North      is     not     in   custody.          Because         of    ‘social

distancing’ guidelines and orders imposed in response

to   the    COVID-19       pandemic,      defense    counsel          has   been

unable to meet with North in person.                            Therefore, a



                                      2
      Case 2:20-cr-00040-MHT-JTA Document 19 Filed 04/29/20 Page 3 of 4



continuance        is    necessary        to     allow     defense     counsel

reasonable time to prepare effectively with North for

trial or to consider a plea agreement.                        During an on-

the-record conference call, defense counsel clarified

that a continuance until the court’s August trial term

is preferred.           The court finds that such a continuance

would facilitate a fair trial and would not prejudice

the    parties     or    the    public.          Further,      there    is   no

objection       from      the    government           regarding        North’s

request.

      The   jury    selection      and     trial      of     this   case   will

therefore be continued.


                                     ***

      Accordingly, it is ORDERED as follows:



      (1) The motion to continue the trial (doc. no. 16)

is granted.

      (2)   The    jury    selection           and   trial    for    defendant

Aaron Christopher North, now set for May 11, 2020, are

continued until August 24, 2020, at 10:00 a.m., in the


                                      3
   Case 2:20-cr-00040-MHT-JTA Document 19 Filed 04/29/20 Page 4 of 4



Frank M. Johnson Jr. United States Courthouse Complex,

Courtroom 2FMJ, One Church Street, Montgomery, Alabama.

    The United States Magistrate Judge shall conduct a

pretrial conference prior to the August 24 trial term.

    DONE, this the 29th day of April, 2020.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




                                  4
